Citation Nr: 1105448	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  03-07 729	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a headache disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1941 to October 1945. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

In both October 2006 and May 2010 the Board remanded the 
Veteran's claim for further development.  Unfortunately, the 
claims file reflects that further RO action on the claim on 
appeal is warranted, even though such will, regrettably, further 
delay an appellate decision on this issue.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
severe headaches.  Although the Board sincerely regrets the 
additional delay, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is obligated by law to 
ensure that the RO complies with its directives; and where the 
remand order of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

The Veteran first claimed entitlement to service connection for 
severe headaches in October 2001.  In an August 2002 rating 
decision, the RO denied entitlement to service connection for 
that condition, finding that the evidence did not show that 
severe headaches were related to service.  The Veteran submitted 
a Notice of Disagreement (NOD) with that rating decision in 
November 2002.  A Statement of the Case (SOC) was issued in March 
2003 and the Veteran filed a Substantive Appeal (VA Form 9) later 
that month.  In October 2006 , the Veteran's claim for service 
connection came before the Board, which remanded that claim for 
further development, including the performance of a comprehensive 
VA examination.

Following the Board remand and the requested VA examination the 
Appeal Management Center (AMC) reviewed the Veteran's claim and 
in January 2008 issued a rating decision granting entitlement to 
service connection for severe headaches and assigning a 
noncompensable rating effective from October 29, 2001.  Following 
a review of that decision the AMC issued an additional rating 
decision proposing that service connection for that condition be 
severed due to clear and unmistakable error made in the January 
2008 rating decision.  After affording the Veteran the 
appropriate period time the RO issued a November 2009 rating 
decision severing service connection for that condition.  

The Board's October 2006 remand instructed the RO/AMC to provide 
the Veteran a VA examination to determine the nature of the 
Veteran's claimed severe headaches and whether they are at least 
as likely as not related to the Veteran's period of active 
service, including his extensive in-service exposure to heat from 
flamethrowers and the firing of bazookas, his significant 
exposure to noise while serving as a rifleman, his in-service 
shrapnel wounds and his in-service bout of malaria.  

The Veteran was afforded a VA examination in June 2007.  However, 
in its May 2010 remand the Board noted that the opinion provided 
by the examiner failed to opine as to a possible connection 
between the Veteran's in-service shrapnel wounds, malaria and/or 
noise exposure and his claimed severe headaches.  In order to 
afford the Veteran every possible consideration the Board 
remanded the claim for another VA examination.  

Following the Board's May 2010 remand the RO/AMC sent the Veteran 
a letter in June 2010 notifying him that the VA medical facility 
nearest him would notify him of the date, time and place of the 
requested examination.  An internal noted indicates that the 
jurisdiction for the examination was incorrect.  The RO/AMC sent 
the Veteran an additional letter in August 2010, this time to a 
different address.  Internal notes indicate that the Veteran 
failed to report for an examination scheduled for October 2010.  
The record does not contain a copy of the C & P examination 
appointment notification letter that was sent by the VAMC to the 
Veteran or information as to when that notice was mailed out.  In 
addition, a review of the claims file indicates that the RO/AMC 
has utilized several different addresses for the Veteran.  It 
also appears that there has been significant confusion as to the 
appropriate contact information for the Veteran.

Under these circumstances, it is unclear to the Board whether the 
Veteran ever received notification that a VA examination had been 
scheduled.  Because of this confusion, and because the Veteran 
has previously cooperated with VA and appeared for VA examination 
on numerous other occasions, the Board believes that he should be 
provided with an additional opportunity to appear for the 
requested examination.

The RO/AMC should therefore accomplish all proper procedure to 
obtain current contact information for the Veteran.  The record 
indicates that the Veteran has appointed the Disabled American 
Veterans as his representative.  The RO/AMC's efforts to obtain 
the Veteran's contact information should include contacting the 
Veteran's representative, as they may know how to contact the 
Veteran.  All attempts should be documented in the claims folder.  

Nevertheless, the Board also cautions the Veteran concerning his 
own responsibility to cooperate with VA in this matter.  The 
Court has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's 
responsibilities include providing VA with accurate contact 
information, including a correct mailing address.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should attempt to contact the 
Veteran and clarify his current mailing 
address.  If necessary, the RO/AMC should 
solicit assistance from the Veteran's 
accredited representative.  All attempts must 
be documented in the claims file.

2.  Thereafter, the RO/AMC should contact the 
Veteran and inquire whether he has undergone 
any treatment for his headaches since June 
2007.  If the Veteran indicates that he has 
received any treatment or evaluations, the 
RO/AMC should obtain and associate those 
records with the claims file.

3.  In addition, the Veteran should be 
scheduled for a VA examination to determine 
the nature and severity of his claimed severe 
headaches.  Documentation of the attempts to 
schedule such examination should be included 
in the claims folder.  The claims folder 
should be made available to and be reviewed 
by the examiner prior to the examination.  
The examiner is requested to identify any 
headache condition and determine whether any 
current headache condition is at least as 
likely as not (i.e., a 50 percent or great 
probability) etiologically related to service 
or any incident of service, including 
malaria, exposure to weapons fire in service 
or the in-service shell fragment wound.  In 
addition, the examiner is asked to opine 
whether it is at least as likely as not that 
the Veteran's severe headaches, if diagnosed, 
are caused or aggravated by (permanently 
worsened) the Veteran's hearing impairment, 
his service-connected shrapnel wounds or his 
service-connected malaria.  The possibility 
of each of these connections must be 
addressed and a rationale for all opinions 
offered must be included in the report 
provided.  

4.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



